Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 1 of 28 Page ID #:1



  1
      JAMES S. TERRELL, ESQ. (SBN: 170409)
  2   LAW OFFICE OF JAMES S. TERRELL
      15411 Anacapa Road
  3
      Victorville, California 92392
  4   Telephone: 760-561-2699
      Facsimile: 760-952-1085
  5
      E-mail: jim@talktoterrell.com
  6
      SHARON J. BRUNNER, (SBN: 229931)
  7
      LAW OFFICE OF SHARON J. BRUNNER
  8   14393 Park Avenue, Suite 100
  9
      Victorville, CA 92392
      Telephone: 760-243-9997
 10   Telephone: 760-843-8155
 11
      E-mail: sharonjbrunner@yahoo.com

 12   Attorneys for Plaintiff:
 13   RALPH ROBERT LOPEZ
 14
                       UNITED STATES DISTRICT COURT
 15                   CENTRAL DISTRICT OF CALIFORNIA
 16

 17   Plaintiff,                   ) Case No.: 5:19-cv-1727
                                   ) COMPLAINT FOR DAMAGES
 18
      RALPH ROBERT LOPEZ,          )
 19                                )   1. Fourth Amendment – Unlawful
      Vs.                          )      Seizure/Detention (42 USC
 20
                                   )      1983)
 21   CITY OF FONTANA, SERGEANT )      2. Fourth Amendment –
 22
      SCOTT SNYDER, CORPORAL       )      Excessive Force (42 U.S.C.
      RICHARD HUNT, OFFICER        )      1983)
 23   SHAWN MICHELS and DOES 1-10, )   3. Municipal Liability—
 24
      Inclusive.                   )      Ratification (42 U.S.C. § 1983)
                     Defendants.   )   4. Municipal Liability—
 25                                )      Inadequate Training (42 U.S.C.
 26                                )      § 1983)
                                   )   5. Municipal Liability
 27
                                   )      Unconstitutional Custom,
 28                                )      Practice, or Policy (42 U.S.C. §
                                   )      1983)
                                  COMPLAINT FOR DAMAGES

                                           -1-
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 2 of 28 Page ID #:2



  1
                                              )   6. Battery (Wrongful Death)
  2                                           )   7. Negligence (Wrongful Death)
                                              )   8. Violation of Cal. Civil Code §
  3
                                              )      52.1
  4                                           ) [DEMAND FOR JURY TRIAL]
                                              )
  5
                                              )
  6                                           )
                                              )
  7
                                              )
  8

  9                          COMPLAINT FOR DAMAGES
 10
            COMES NOW, Plaintiff Ralph Robert Lopez, for his Complaint against
 11
      Defendants City of Fontata, Sgt. Scott SNYDER, Corporal Richard HUNT, Officer
 12

 13   Shawn MICHELS and DOES 1-10, inclusive, and alleges as follows:
 14
                              JURISDICTION AND VENUE
 15
      1.    This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331
 16

 17         and 1343(a)(3)-(4) because Plaintiff asserts claims arising under the laws of
 18
            the United States including 42 U.S.C. § 1983 and the Fourth and Fourteenth
 19

 20
            Amendments of the United States Constitution. This Court has supplemental

 21         jurisdiction over Plaintiff’s claims arising under state law pursuant to 28
 22
            U.S.C. § 1367(a), because those claims are so related to the federal claims
 23

 24         that they form part of the same case or controversy under Article III of the
 25
            United States Constitution.
 26
      ///
 27

 28   ///

                                    COMPLAINT FOR DAMAGES

                                              -2-
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 3 of 28 Page ID #:3



  1
      2.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because
  2
            Defendants reside in this district and all incidents, events, and occurrences
  3

  4         giving rise to this action occurred in this district.
  5

  6                                    INTRODUCTION
  7
      3.    This civil rights and state action seeks compensatory and punitive
  8

  9         damages from Defendants for violating various rights under the United States
 10
            Constitution and state law in connection with this officer-involved shooting
 11
            of Plaintiff on October 2, 2018.
 12

 13                                         PARTIES
 14
      4.    At all relevant times, Plaintiff Ralph Lopez (“PLAINTIFF”), was an
 15

 16
            individual residing in the City of Fontana, California.

 17   5.    At all relevant times, Defendant CITY OF FONTANA (“CITY”) is and was
 18
            a municipal corporation existing under the laws of the State of California.
 19

 20         CITY is a chartered subdivision of the State of California with the capacity
 21
            to be sued. CITY is responsible for the actions, omissions, policies,
 22
            procedures, practices, and customs of its various agents and agencies,
 23

 24         including the Fontana Police Department (“FPD”) and its agents and
 25
            employees.
 26

 27
      ///

 28   ///

                                       COMPLAINT FOR DAMAGES

                                                 -3-
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 4 of 28 Page ID #:4



  1
      6.    At all relevant times, Defendant CITY was responsible for assuring that the
  2
            actions, omissions, policies, procedures, practices, and customs of the and its
  3

  4         employees and agents complied with the laws of the United States and of the
  5
            State of California. At all relevant times, CITY was the employer of
  6
            Defendants Sgt. Scott SNYDER, Corporal Richard HUNT, Officer Shawn
  7

  8         MICHELS, and DOES 1-10.
  9
      7.    Defendant SERGEANT SCOTT SNYDER ("SNYDER") is and was at all
 10

 11
            times herein mentioned a Sergeant employed by Defendant CITY OF

 12         COLTON. He is being sued in his individual capacity and in his official
 13
            capacity as a Sergeant for the COUNTY.
 14

 15   8.    Defendant CORPORAL RICHARD HUNT ("HUNT") is and was at all
 16
            times herein mentioned a Sergeant employed by Defendant CITY OF
 17
            COLTON. He is being sued in his individual capacity and in his official
 18

 19         capacity as a Corporal for the COUNTY.
 20
      9.    Defendant OFFICER SHAWN MICHELS ("MICHELS") is and was at all
 21

 22
            times herein mentioned a Sergeant employed by Defendant CITY OF

 23         COLTON. He is being sued in his individual capacity and in his official
 24
            capacity as a Sergeant for the COUNTY.
 25

 26   10.   On information and belief, DOES 1-10 were residents of the City of Fontana,
 27
            County of San Bernardino.
 28
      ///
                                     COMPLAINT FOR DAMAGES

                                               -4-
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 5 of 28 Page ID #:5



  1
      11.   In doing the acts and failing and omitting to act as hereinafter
  2
            described, Defendants DOES 1-5 acting on the implied and actual permission
  3

  4         and consent of Defendants and DOES 6-10.
  5
      12.   The    true   names     and      capacities,   whether   individual,   corporate,
  6
            association or otherwise of Defendants DOES 1-10, inclusive, are unknown
  7

  8         to Plaintiff, who otherwise sues these Defendants by such fictitious names.
  9
            Plaintiff will seek leave to amend this complaint to show the true names and
 10

 11
            capacity of these Defendants when they have been ascertained. Each of the

 12         fictitiously named Defendants is responsible in some manner for the conduct
 13
            or liabilities alleged herein.
 14

 15   13.   At all times mentioned herein, each and every defendant was the agent of each
 16
            and every other defendant and had the legal duty to oversee and supervise the
 17
            hiring, conduct, and employment of each and every defendant.
 18

 19   14.   All of the acts complained of herein by Plaintiff against Defendants were done
 20
            and performed by said Defendants by and through their authorized agents,
 21

 22
            servants, and/or employees, all of whom at all relevant times herein were

 23         acting within the course, purpose, and scope of said agency, service, and/or
 24
            employment capacity. Moreover, Defendants and their agents ratified all of
 25

 26         the acts complained of herein.
 27
      15.   DOES 1-10 are sued in their individual capacity and official capacity.
 28
      ///
                                       COMPLAINT FOR DAMAGES

                                                  -5-
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 6 of 28 Page ID #:6



  1
      16.   On or around May 4, 2018, PLAINTIFF filed a comprehensive and timely
  2
            claim for damages with the City of Fontana in substantial compliance with §
  3

  4         910 of the California Government Code. The Governmental Tort Claim was
  5
            denied on March 12, 2019.
  6
                  FACTS COMMON TO ALL CLAIMS FOR RELIEF
  7

  8   17.   Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
  9
            through 16 of this Complaint with the same force and effect as if fully set
 10

 11
            forth herein.

 12   18.   This incident occurred on October 2, 2018, at approximately 5:00
 13
            p.m. in the City of Fontana.
 14

 15   19.   On October 2, 2018, PLAINTIFF was visiting a friend at an apartment located
 16
            at 1401 East Santo Antonio Drive in Fontana, California.
 17
      20.   PLAINTIFF exited the apartment on or around 5:15 p.m. in the evening and
 18

 19         got into the driver’s seat of his friend’s vehicle. PLAINTIFF had previously
 20
            been given permission to use his friend’s vehicle.
 21

 22
      21.   When PLAINTIFF got into the vehicle, he immediately turned his attention

 23         to adjusting the radio. After looking down to adjust the radio, PLAINTIFF
 24
            started to back out of the parking spot and noticed what he described as an
 25

 26         older model van proceeding to park next to his spot.
 27
      ///
 28
      ///
                                     COMPLAINT FOR DAMAGES

                                              -6-
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 7 of 28 Page ID #:7



  1
      22.   As PLAINTIFF continued to back-out he noticed that the van made an abrupt
  2
            maneuver and blocked him from further backing out of the parking spot.
  3

  4         PLAINTIFF believes that the vehicle actually made physical contact with his
  5
            friend’s car because of the abrupt and erratic movement. Once the van
  6
            blocked PLAINTIFF’ vehicle from backing up he immediately saw one man
  7

  8         described as a Caucasian man wearing civilian clothing jump out of the van
  9
            and rush towards his vehicle, holding a firearm.
 10

 11
      23.   PLAINTIFF then saw a second vehicle (possibly a Ford Flex) rush at his

 12         vehicle. PLAINTIFF’ immediately became concerned about being robbed.
 13
      24.   PLAINTIFF had been the recent subject of online conversations where he
 14

 15         was the target of individuals wanting to rob him for his gold jewelry.
 16
            PLAINTIFF had contracted a local jeweler to create a personalized gold chain
 17
            for his use and to promote his clothing business.
 18

 19   ///
 20
      ///
 21

 22
      ///

 23   ///
 24
      ///
 25

 26   ///
 27
      ///
 28
      ///
                                     COMPLAINT FOR DAMAGES

                                              -7-
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 8 of 28 Page ID #:8



  1
      25.   PLAINTIFF posted a picture of himself wearing the gold chain after he
  2
            received the jewelry. Subsequent to posting the picture, PLAINTIFF received
  3

  4         numerous posts and comments which discussed making him a target/mark of
  5
            a possible robbery. Given PLAINTIFF’S state of mind he immediately
  6
            believed that he was going to be robbed. PLAINTIFF drew this conclusion
  7

  8         as all vehicles were civilian vehicles and not marked in any manner as law
  9
            enforcement. Furthermore, the man PLAINTIFF saw jump out of the first
 10

 11
            vehicle was wearing shorts and a t-shirt. Plaintiff visualized the man who

 12         was wearing civilian clothing to be brandishing a handgun. This man had no
 13
            markings, no badge, or uniform representing he was with law enforcement.
 14

 15         PLAINTIFF saw two additional men at his passenger side door, also with
 16
            guns pointed at him.
 17
      26.   PLAINTIFF began to hear the men scream for PLAINTIFF to put his hands
 18

 19         up in the air. PLAINTIFF complied and put his arms in the air as he caught a
 20
            glimpse of a man at his door holding a gun. As PLAINTIFF was fully
 21

 22
            cooperating and complying with all of the commands PLAINTIFF heard glass

 23         shattering on the passenger side of the vehicle. PLAINTIFF also heard what
 24
            he thought to be a gun being discharged.
 25

 26   ///
 27
      ///
 28
      ///
                                    COMPLAINT FOR DAMAGES

                                             -8-
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 9 of 28 Page ID #:9



  1
      27.   PLAINTIFF then felt pain in his right hand and realized that he had been shot.
  2
            Additionally, PLAINTIFF suffered a shot directly to his right hand.
  3

  4         PLAINTIFF was covered in shattered glass and bleeding from his hand and
  5
            arm. Numerous glass fragments became embedded in PLAINTIFF’ arms and
  6
            chest area. PLAINTIFF cried out, “WHY DID YOU SHOOT ME?!?!” After
  7

  8         PLAINTIFF was out of the car he continued to express his shock, fear and
  9
            pain over being shot in the hand by one of the men (later discovered to be a
 10

 11
            Fontana officer) at the scene.

 12   28.   In response to the expressions and cries of PLAINTIFF, two unknown
 13
            Fontana Police Officer hit PLAINTIFF in the head several times with their
 14

 15         guns. PLAINTIFF describes the hitting as being “pistol whipped’. As a result
 16
            of the pistol-whipping he suffered a large open wound on his head.
 17
            PLAINTIFF also witnessed an Officer on the scene, intentionally step on and
 18

 19         destroy his personal property (Ray Ban Sunglasses valued at $700.00).
 20
                               FIRST CAUSE OF ACTION
 21                             Unlawful Seizure/Detention
 22
                                          42 SC 1983
       (Plaintiff Against All Defendants Including Sgt. SNYDER, Corporal HUNT,
 23                          Officer MICHELS and Does 1-10)
 24
      29.   At the time, PLAINTIFF was operating a vehicle that was in reverse, backing
 25

 26         up. There was no probable cause to stop or detain the Plaintiff. The Plaintiff
 27
            was operating a vehicle and had not committed any crime.
 28
      ///
                                     COMPLAINT FOR DAMAGES

                                              -9-
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 10 of 28 Page ID #:10



   1
        30.   These unmarked cars attempted to quasi-box in PLAINTIFF who saw white
   2
              males in plainclothes with no police markings, wearing shorts, surround the
   3

   4          Plaintiff in his vehicle, with handguns pointed at him.
   5
        31.   PLAINTIFF slowly attempted to back the vehicle he was driving out of the
   6
              parking space to avoid being robbed.         The vehicles who surrounded
   7

   8          PLAINTIFF’S vehicle did not have any visual indications they were law
   9
              enforcement vehicles, nor did the vehicles have any unit/patrol lights
   10

   11
              consistent with law enforcement vehicles.

   12   32.   At no time did the named Defendants identify themselves as police officers.
   13
              The three men, now known to be Fontana City Police Officers, yelled,
   14

   15         “MOTHERFUCKER!!! MOTHERFUCKER!!!” at PLAINTIFF. The words
   16
              “Fontana Police Department” were never yelled, or stated by any of the three
   17
              men. Additionally, PLAINTIFF was never given a command by these law
   18

   19         enforcement men.
   20
        33.   The named officers (known to be officers at the time) pointed their guns at
   21

   22
              PLAINTIFF’S head.

   23   ///
   24
        ///
   25

   26   ///
   27
        ///
   28
        ///
                                       COMPLAINT FOR DAMAGES

                                                - 10 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 11 of 28 Page ID #:11



   1
                               SECOND CLAIM FOR RELIEF
   2                Fourth Amendment —Excessive Force (42 U.S.C. § 1983)
              (Against Defendants Plaintiff Against Sgt. SNYDER, Corporal HUNT,
   3
                               Officer MICHELS and Does 1-10)
   4
        34.     Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
   5

   6            through 33 of this Complaint with the same force and effect as if fully set forth
   7
                herein.
   8

   9
        35.     Defendant,    CORPORAL          HUNT,       used   excessive    force    against

   10           PLAINTIFF when he shot him. Defendant, SNYDER, pistol whipped the
   11
                PLAINTIFF and Defendant, Officer MICHELS, punched PLAINTIFF.
   12

   13           Defendants’ unjustified use of force deprived PLAINTIFF of his right to be
   14
                secure in his person against unreasonable searches and seizures as guaranteed
   15
                to PLAINTIFF under the Fourth Amendment to the United States Constitution
   16

   17           and applied to state actors by the Fourteenth Amendment.
   18
        36.     As a result of the foregoing, PLAINTIFF suffered great physical pain
   19
                and emotional distress, loss of use of his hand, loss of range of motion for his
   20

   21           hand/thumb, permanent scarring, and loss of earning capacity.
   22
        37.     The conduct of Defendants, SNYDER, HUNT, and MICHELS, was willful,
   23

   24
                wanton, malicious, and done with reckless disregard for the rights and safety
   25           of PLAINTIFF, and therefore warrants the imposition of exemplary and
   26
                punitive damages as to Defendants, SNYDER, HUNT, and MICHELS.
   27

   28   ///

                                         COMPLAINT FOR DAMAGES

                                                   - 11 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 12 of 28 Page ID #:12



   1
        38.   The shooting was excessive and unreasonable, and PLAINTIFF posed
   2
              no immediate threat of death or serious bodily injury at the time of the
   3

   4          shooting. Further, Defendant HUNT’S shooting and use of force violated his
   5
              training and standard police officer training. Defendant SNYDER’S pistol
   6
              whipping and MICHELS’ beating all were in violations of standard Police
   7

   8          Officer training.
   9
        39.   PLAINTIFF brings this claim as he has suffered and is suffering, emotional
   10

   11
              distress, loss of range of motion of his hand/thumb, permanent scarring and

   12         ongoing pain. PLAINTIFF also seeks attorney’s fees under this claim.
   13
                              THIRD CLAIM FOR RELIEF
   14
                     Municipal Liability – Ratification (42 U.S.C. § 1983)
   15                             (Against All Defendants)
   16
        40.   Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
   17
              through 39 of this Complaint with the same force and effect as if fully set
   18

   19         forth herein.
   20
        41.   Named Defendants and DOE OFFICERS acted under color of law.
   21

   22
        42.   The acts of named Defendants and DOE OFFICERS deprived PLAINTIFF

   23         and PLAINTIFF of his particular rights under the United States Constitution.
   24
        ///
   25

   26   ///
   27
        ///
   28
        ///
                                      COMPLAINT FOR DAMAGES

                                               - 12 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 13 of 28 Page ID #:13



   1
        43.   A final policymaker, acting under color of law, who had final
   2
              policymaking authority concerning the acts of Defendants DOE OFFICERS,
   3

   4          ratified Defendants DOE OFFICERS’ detention and use of deadly force
   5
              against Plaintiff and Defendant DOE OFFICERS’ basis for this conduct,
   6
              despite having information and evidence that show that Defendants DOE
   7

   8          OFFICERS’ detention and arrest of PLAINTIFF was unlawful and that their
   9
              use of deadly force against PLAINTIFF was excessive because he did not
   10

   11
              pose an immediate threat of death or serious bodily injury at the time of the

   12         shooting. The final policymaker knew of and specifically approved of
   13
              Defendants DOE OFFICERS’ acts.
   14

   15   44.   Upon information and belief, a final policymaker has determined that the acts
   16
              of Defendants DOE OFFICERS were “within policy.”
   17
        45.   On May 13, 2015, a wrongful death claim was filed alleging excessive force,
   18

   19         Monell, violations of custom/practice in M.A.L. v. City of Fontana 5:15-cv-
   20
              0074-VAP-SP. In other cases, Monell and Excessive force were litigated in
   21

   22
              Jason Chidler v. City of Fontana, et al. February 2, 2016. 5:16-cv-00193-

   23         VAP-DJB Marie Catherine Olivas v. City of Fontana. 5:05-cv-00034-SGL-
   24
              OP. These mentioned cases demonstrate an ongoing unlawful custom and
   25

   26         practice of violating the civil rights of citizens, which condoned and offending
   27
              officers are left undisciplined.
   28
        ///
                                        COMPLAINT FOR DAMAGES

                                                 - 13 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 14 of 28 Page ID #:14



   1
        46.   The aforementioned acts and omissions also caused PLAINTIFF’s pain and
   2
              suffering, loss of the use of his hand.
   3

   4    47.   Accordingly, Defendants, CITY, DOE OFFICERS, and DOES 6-10,
   5
              each are liable to PLAINTIFF for compensatory damages under 42 U.S.C. §
   6
              1983.
   7

   8    48.   PLAINTIFF brings this claim and seeks both survival damages, including
   9
              pain and suffering, emotional distress, loss of life, and loss of enjoyment of
   10

   11
              life, and damages under this claim. PLAINTIFF also seeks attorney’s fees

   12         under this claim.
   13
                             FOURTH CLAIM FOR RELIEF
   14
                   Municipal Liability – Failure to Train (42 U.S.C. § 1983)
   15                             (Against All Defendants)
   16
        49.   Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
   17
              through 48 of this Complaint with the same force and effect as if fully set forth
   18

   19         herein.
   20
        50.   Defendants, DOE OFFICERS, acted under color of law.
   21

   22
        51.   The acts of Defendants, DOE OFFICERS deprived PLAINTIFF and

   23         PLAINTIFF of their particular rights under the United States Constitution.
   24
        ///
   25

   26   ///
   27
        ///
   28
        ///
                                        COMPLAINT FOR DAMAGES

                                                 - 14 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 15 of 28 Page ID #:15



   1
        52.   The training policies of Defendant, CITY, were not adequate to train its
   2
              officers to handle the usual and recurring situations with which they must deal.
   3

   4          Specifically, Defendant, CITY’S, training policies were not adequate to train
   5
              its officers to avoid unlawful detentions and arrests and excessive uses of
   6
              force. Defendant, CITY’S, training policies were not adequate to train the
   7

   8          officers to properly use nonlethal and lethal force in the event that such force
   9
              was warranted.
   10

   11
        53.   Defendant,    CITY,     was    deliberately    indifferent      to   the   obvious

   12         consequences of its failure to train its officers adequately.
   13
        54.   The failure of Defendant, CITY, to provide adequate training, including
   14

   15         training with regards to detentions and use of force caused the deprivation of
   16
              PLAINTIFF’s and PLAINTIFF’s rights by Defendants DOE OFFICERS; that
   17
              is, Defendants’ failure to train is so closely related to the deprivation of the
   18

   19         PLAINTIFF’s and PLAINTIFF’s rights as to be the moving force that caused
   20
              the ultimate injury.
   21

   22
        55.   On information and belief, CITY failed to train Defendants, DOE

   23         OFFICERS, properly and adequately.
   24
        ///
   25

   26   ///
   27
        ///
   28
        ///
                                        COMPLAINT FOR DAMAGES

                                                 - 15 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 16 of 28 Page ID #:16



   1
        56.   On May 13, 2015, a wrongful death claim was filed alleging excessive force,
   2
              Monell, violations of custom/practice in M.A.L. v. City of Fontana 5:15-cv-
   3

   4          0074-VAP-SP. In other cases, Monell and Excessive force were litigated in
   5
              Jason Chidler v. City of Fontana, et al. February 2, 2016. 5:16-cv-00193-
   6
              VAP-DJB Marie Catherine Olivas v. City of Fontana. 5:05-cv-00034-SGL-
   7

   8          OP.
   9
        57.   By reason of the aforementioned acts and omissions also caused
   10

   11
              PLAINTIFF’S pain and suffering and loss of enjoyment of his hand.

   12   58.   Accordingly, Defendants, CITY, DOE OFFICERS, AND DOES 6-10,
   13
              each are liable to PLAINTIFF for compensatory damages under 42 U.S.C. §
   14

   15         1983.
   16
        59.   PLAINTIFF brings this claim and seeks damages to include pain and
   17
              suffering, emotional distress, loss of use of his hand/thumb, damages for the
   18

   19         violation of PLAINTIFF’S rights. PLAINTIFF also seeks attorney’s fees
   20
              under this claim.
   21

   22
                               FIFTH CLAIM FOR RELIEF
         Municipal Liability – Unconstitutional Custom or Policy (42 U.S.C. § 1983)
   23                            (Against All Defendants)
   24
        60.   Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
   25

   26         through 59 of this Complaint with the same force and effect as if fully set forth
   27
              herein.
   28
        61.   Defendants, DOE OFFICERS, acted under color of law.
                                       COMPLAINT FOR DAMAGES

                                                 - 16 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 17 of 28 Page ID #:17



   1
        62.   Defendants, DOE OFFICERS, acted pursuant to an expressly adopted
   2
              official policy or a longstanding practice or custom of the Defendant, CITY.
   3

   4    63.   On information and belief, Defendants, DOE OFFICERS, were not
   5
              disciplined, reprimanded, retrained, suspended, or otherwise penalized in
   6
              connection with PLAINTIFF’S injuries and his violation of his rights.
   7

   8    64.   Defendants, CITY, DOE OFFICERS, and DOES 6-10, together with
   9
              CITY policymakers and supervisors, maintained, inter alia, the following
   10

   11
              unconstitutional customs, practices, and policies:

   12            a. Using excessive force, including excessive deadly force;
   13
                 b. Providing inadequate training regarding the use of deadly force;
   14

   15            c. Employing and retaining as police officers individuals such as
   16
                    Defendants, DOE OFFICERS, who Defendant, CITY, at all times
   17
                    material herein knew or reasonably should have known had
   18

   19               dangerous propensities for abusing their authority and for using
   20
                    excessive force;
   21

   22
                 d. Inadequately supervising, training, controlling, assigning, and

   23               disciplining   CITY     officers,    and   other   personnel,   including
   24
                    Defendants DOE OFFICERS, who Defendant CITY knew or in
   25

   26               the exercise of reasonable care should have known had the
   27
                    aforementioned propensities and character traits;
   28
        ///
                                       COMPLAINT FOR DAMAGES

                                                - 17 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 18 of 28 Page ID #:18



   1
               e. Maintaining          grossly       inadequate          procedures          for     reporting,
   2
                  supervising,           investigating,          reviewing,             disciplining          and
   3

   4              controlling misconduct by CITY officers, including Defendants,
   5
                  DOE OFFICERS;
   6
               f. Failing to adequately discipline CITY police officers, including
   7

   8              Defendants           DOE       OFFICERS,               for     the        above-referenced
   9
                  categories      of     misconduct,           including       “slaps       on     the    wrist,”
   10

   11
                  discipline that is so slight as to be out of proportion to the

   12             magnitude of the misconduct, and other inadequate discipline
   13
                  that is tantamount to encouraging misconduct; (g) Announcing that
   14

   15             unjustified             shootings                are           “within                 policy,”
   16
                  including shootings that were later determined in court to be
   17
                  unconstitutional;
   18

   19          g. Even      where        shootings        are      determined          in    court       to    be
   20
                  unconstitutional, refusing to discipline, terminate, or retrain the
   21

   22
                  officers involved;

   23          h. Maintaining a policy of inaction and an attitude of indifference
   24
                  towards soaring numbers of police shootings, including by
   25

   26             failing    to        discipline,      retrain,     investigate,           terminate,        and
   27
                  recommend officers for criminal prosecution who participate in
   28
                  unjustified shootings.
                                          COMPLAINT FOR DAMAGES

                                                      - 18 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 19 of 28 Page ID #:19



   1
                 i. Failing to properly train police officers to use nonlethal force and
   2
                    to maintain their equipment concerning nonlethal force.
   3

   4    65.   On May 13, 2015, a wrongful death claim was filed alleging excessive force,
   5
              Monell, violations of custom/practice in M.A.L. v. City of Fontana 5:15-cv-
   6
              0074-VAP-SP. In other cases, Monell and Excessive force were litigated in
   7

   8          Jason Chidler v. City of Fontana, et al. February 2, 2016. 5:16-cv-00193-
   9
              VAP-DJB Marie Catherine Olivas v. City of Fontana. 5:05-cv-00034-SGL-
   10

   11
              OP.

   12   66.   By reason of the aforementioned acts and omissions, PLAINTIFF has suffered
   13
              loss of the love, companionship, affection, comfort, care, society, training,
   14

   15         guidance, and past and future support of PLAINTIFF. The aforementioned
   16
              acts and omissions also caused PLAINTIFF’s pain and suffering.
   17
        67.   Named Defendants, CITY, DOE OFFICERS, and DOES 6-10, together with
   18

   19         various other officials, whether named or unnamed, had either actual or
   20
              constructive knowledge of the deficient policies, practices and customs
   21

   22
              alleged in the paragraphs above. Despite having knowledge as stated above,

   23         these defendants condoned, tolerated and through actions and inactions
   24
              thereby ratified such policies. Said defendants also acted with deliberate
   25

   26         indifference to the foreseeable effects and consequences of these policies with
   27
              respect to the constitutional rights of PLAINTIFF, and other individuals
   28
              similarly situated.
                                       COMPLAINT FOR DAMAGES

                                                - 19 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 20 of 28 Page ID #:20



   1
        68.   By perpetrating, sanctioning, tolerating and ratifying the outrageous
   2
              conduct and other wrongful acts, Defendants, DOE OFFICERS and DOES 6-
   3

   4          10, acted with intentional, reckless, and callous disregard for the life of
   5
              PLAINTIFF and for PLAINTIFF’S and PLAINTIFF’S constitutional rights.
   6
              Furthermore, the policies, practices, and customs implemented, maintained,
   7

   8          and still tolerated by Defendants CITY, DOE OFFICERS, and DOES 6-10
   9
              were affirmatively linked to and were a significantly influential force behind
   10

   11
              the injuries of PLAINTIFF and PLAINTIFF, including but not limited to

   12         Defendants DOE OFFICERS’ unreasonable detention of PLAINTIFF and use
   13
              of excessive force, including deadly force, against PLAINTIFF.
   14

   15   69.   Accordingly, Defendants, CITY, DOE OFFICERS, AND DOES 6-10,
   16
              each are liable to PLAINTIFF for compensatory damages under 42 U.S.C. §
   17
              1983.
   18

   19   70.   PLAINTIFF brings this claim and seeks damages, including pain and
   20
              suffering, emotional distress, loss of the use of his hand, and damages for the
   21

   22
              violation of PLAINTIFF’s rights. PLAINTIFF also seeks attorney’s fees

   23         under this claim.
   24
        ///
   25

   26   ///
   27
        ///
   28
        ///
                                       COMPLAINT FOR DAMAGES

                                                - 20 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 21 of 28 Page ID #:21



   1
                               SIXTH CLAIM FOR RELIEF
   2
                                           Battery
   3                                  (Wrongful Death)
   4
          (Against All Defendants including Sgt. SNYDER, Corporal HUNT, Officer
                                 MICHELS and Does 1-10)
   5

   6
        71.   Plaintiff   repeats    and     re-alleges     each   and   every   allegation   in

   7          paragraphs 1 through 70 of this Complaint with the same force and effect as
   8
              if fully set forth herein.
   9

   10   72.   Named Defendants and DOE OFFICERS, while working as an officer for the
   11
              Fontana Police Department, and acting within the course and scope of his
   12
              duties, intentionally shot PLAINTIFF and used unreasonable and excessive
   13

   14         force against him. As a result of the actions of named Defendants, Sgt.
   15
              SNYDER, Corporal HUNT, Officer MICHELS and DOE OFFICERS,
   16

   17
              PLAINTIFF suffered and continues to suffer from his injuries. Defendants,

   18         DOE OFFICERS, had no legal justification for using force against
   19
              PLAINTIFF, and their use of force while carrying out their duties as police
   20

   21         officers was an unreasonable and excessive use of force.
   22
        73.   As a direct and proximate result of the conduct of Defendants, DOE
   23
              OFFICERS, as alleged above, PLAINTIFF sustained injuries and died from
   24

   25         his injuries and also lost his earning capacity and/or had his earning capacity
   26
              compromised.
   27

   28
        ///


                                           COMPLAINT FOR DAMAGES

                                                   - 21 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 22 of 28 Page ID #:22



   1
        74.   CITY is vicariously liable for the wrongful acts of Defendants DOE
   2
              OFFICERS pursuant to section 815.2(a) of the California Government Code,
   3

   4          which provides that a public entity is liable for the injuries caused by its
   5
              employees within the scope of the employment if the employee’s act would
   6
              subject him or her to liability.
   7

   8    75.   The conduct of Defendants DOE OFFICERS was malicious, wanton,
   9
              oppressive, and accomplished with a conscious disregard for the rights of
   10

   11
              PLAINTIFF and PLAINTIFF, entitling PLAINTIFF, individually and as to

   12         an award of exemplary and punitive damages as to Defendants DOE
   13
              OFFICERS.
   14

   15                         SEVENTH CLAIM FOR RELIEF
                                         Negligence
   16
          (Against all Defendants Including Sgt. SNYDER, Corporal HUNT, Officer
   17                                    MICHELS)
   18
        76.   Plaintiff   repeats    and     re-alleges     each   and   every   allegation   in
   19
              paragraphs 1 through 75 of this Complaint with the same force and effect as
   20

   21         if fully set forth herein.
   22
        ///
   23

   24
        ///
   25   ///
   26
        ///
   27

   28   ///

                                           COMPLAINT FOR DAMAGES

                                                   - 22 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 23 of 28 Page ID #:23



   1
        77.   Police officers, including Defendants, have a duty to use reasonable
   2
              care to prevent harm or injury to others. This duty includes using appropriate
   3

   4          tactics, giving appropriate commands, giving warnings, and not using any
   5
              force unless necessary, using less than lethal options, and only using deadly
   6
              force as a last resort. Corporal HUNT using a loaded gun and attempting to
   7

   8          break glass was extremely reckless and dangerous, as was SNYDER and
   9
              MICHELS’ pistol whipping of the Plaintiff.
   10

   11
        78.   Defendants breached their duty of care. Upon information and belief, the

   12         actions and inactions of Defendants DOE OFFICERS and DOES 6-10 were
   13
              negligent and reckless, including but not limited to:
   14

   15            a. The failure to properly and adequately assess the need to detain,
   16
                    arrest, and use force or deadly force against PLAINTIFF;
   17
                 b. The    negligent   tactics   and      handling   of   the   situation   with
   18

   19               PLAINTIFF, including pre-shooting negligence;
   20
                 c. The negligent detention, arrest, and use of force, including deadly
   21

   22
                    force, against PLAINTIFF;

   23            d. The failure to provide prompt medical care to PLAINTIFF;
   24
                 e. The failure to properly train and supervise employees, both
   25

   26               professional and non-professional, including DOE OFFICERS;
   27
        ///
   28
        ///
                                       COMPLAINT FOR DAMAGES

                                                 - 23 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 24 of 28 Page ID #:24



   1
                 f. The failure to ensure that adequate numbers of employees with
   2
                     appropriate education and training were available to meet the
   3

   4                 needs of and protect the rights of PLAINTIFF;
   5
                 g. The negligent handling of evidence and witnesses; and
   6
                 h. The negligent communication of information during the incident.
   7

   8    79.   As a direct and proximate result of Defendants’ conduct as alleged
   9
              above, and other undiscovered negligent conduct, PLAINTIFF suffered, and
   10

   11
              continues to suffer, physical and emotional pain and suffering. Also as a direct

   12         and proximate result of Defendants’ conduct as alleged above, PLAINTIFF
   13
              suffered, and continues to suffer, emotional distress and mental anguish.
   14

   15   80.   CITY is vicariously liable for the wrongful acts of Defendants DOE
   16
              OFFICERS and DOES 6-10 pursuant to section 815.2(a) of the California
   17
              Government Code, which provides that a public entity is liable for the injuries
   18

   19         caused by its employees within the scope of the employment if the employee’s
   20
              act would subject him or her to liability.
   21

   22
                              EIGHTH CLAIM FOR RELIEF
                             (Violation of Cal. Civil Code § 52.1)
   23     (Against all Defendants including Sgt. SNYDER, Corporal HUNT, Officer
   24
                                         MICHELS)
   25   81.   Plaintiff   repeats    and     re-alleges     each   and   every   allegation   in
   26
              paragraphs 1 through 80 of this Complaint with the same force and effect as
   27

   28         if fully set forth herein.

                                           COMPLAINT FOR DAMAGES

                                                   - 24 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 25 of 28 Page ID #:25



   1
        82.   California Civil Code, Section 52.1 (the Bane Act), prohibits any
   2
              person from using violent acts or threatening to commit violent acts in
   3

   4          retaliation against another person for exercising that person’s constitutional
   5
              rights.
   6
        83.   On information and belief, Defendants including Sgt. SNYDER, Corporal
   7

   8          HUNT, Officer MICHELS and DOE OFFICERS, while working for the
   9
              CITY and acting within the course and scope of their duties, intentionally
   10

   11
              committed and attempted to commit acts of violence against PLAINTIFF or

   12         acted in reckless disregard of Plaintiff’s civil rights, including by shooting
   13
              him without justification or excuse, and by denying him necessary medical
   14

   15         care.
   16
        84.   When        Defendant    HUNT         shot    PLAINTIFF,        he    interfered
   17
              with PLAINTIFF’S civil rights to be free from unreasonable searches and
   18

   19         seizures, to due process, to equal protection of the laws, to medical care, to be
   20
              free from state actions that shock the conscience, and to life, liberty, and
   21

   22
              property.

   23   85.   On information and belief, Defendants intentionally and spitefully
   24
              committed the above acts to discourage PLAINTIFF from exercising his civil
   25

   26         rights, to retaliate against him for invoking such rights, to prevent him from
   27
              exercising such rights, or acted in reckless disregard of his civil rights, which
   28
              he was fully entitled to enjoy.
                                       COMPLAINT FOR DAMAGES

                                                 - 25 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 26 of 28 Page ID #:26



   1
        86.   On information and belief, PLAINTIFF reasonably believed and
   2
              understood that the violent acts committed by Defendants SNYDER, HUNT,
   3

   4          and MICHELS, inclusive were intended to discourage him from exercising
   5
              the above civil rights, to retaliate against him, or invoking such rights, or to
   6
              prevent him from exercising such rights.
   7

   8    87.   Defendants successfully interfered with the above civil rights of
   9
              PLAINTIFF. The shooting, pistol whipping and beating of PLAINTIFF was
   10

   11
              intentionally and spitefully committed.

   12   88.   The conduct of Defendants was a substantial factor in causing
   13
              PLAINTIFF’s harms, losses, injuries, and damages.
   14

   15   89.   CITY is vicariously liable for the wrongful acts of Defendants, DOE
   16
              OFFICERS and DOES 6-10, inclusive pursuant to section 815.2(a) of the
   17
              California Government Code, which provides that a public entity is liable for
   18

   19         the injuries caused by its employees within the scope of the employment if the
   20
              employee’s act would subject him or her to liability.
   21

   22
        90.   Defendants, DOES 6-10, are vicariously liable under California law and he

   23         doctrine of respondeat superior.
   24
        91.   The conduct of Defendants DOE OFFICERS was malicious, wanton,
   25

   26         oppressive, and accomplished with a conscious disregard for PLAINTIFF’s
   27
              rights, justifying an award of exemplary and punitive damages as to
   28
              Defendants DOE OFFICERS.
                                       COMPLAINT FOR DAMAGES

                                                 - 26 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 27 of 28 Page ID #:27



   1
        92.      PLAINTIFF also seeks treble damages, attorney’s fees, and costs under this
   2
                 claim.
   3

   4             WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
   5                                              PRAYER
   6             WHEREFORE, Plaintiffs pray for relief, as follows:
   7          1. For general damages in a sum according to proof;
   8          2. For special damages in a sum according to proof;
   9          3. For punitive damages in a sum according to proof;
   10         4. For reasonable attorney’s fees pursuant to 42 U.S.C. §1988;
   11         5. For statutory civil penalties;
   12         6. For cost of suit herein incurred; and
   13         7. For such other and further relief as the Court deems just and proper.
   14   Respectfully Submitted:
   15                                       LAW OFFICE OF JAMES S. TERRELL
   16

   17   Dated: September 10, 2019                 /s/James S. Terrell
                                            JAMES S. TERRELL, ESQ.
   18
                                            Attorney for Plaintiff
   19

   20                                       LAW OFFICE OF SHARON J. BRUNNER
   21

   22
        Dated: September 10, 2019           /s/Sharon J. Brunner
   23                                       SHARON J. BRUNNER, ESQ.
   24                                       Attorney for Plaintiff
   25

   26

   27

   28



                                           COMPLAINT FOR DAMAGES

                                                    - 27 -
Case 5:19-cv-01727-JGB-SP Document 1 Filed 09/10/19 Page 28 of 28 Page ID #:28



   1
                               DEMAND FOR JURY TRIAL
   2
                     Plaintiff hereby demands a trial by jury on all issues.
   3

   4

   5

   6

   7
        Dated: September 10, 2019          LAW OFFICE OF SHARON J. BRUNNER
   8

   9
                                           By:            /s/ Sharon J. Brunner
   10
                                                      Sharon J. Brunner
   11
                                                      Attorneys for Plaintiff
   12

   13

   14
        Dated: September 10, 2019          LAW OFFICE OF JAMES S. TERRELL
   15

   16
                                           By:            /s/ James S. Terrell
   17
                                                      JAMES S. TERRELL
   18
                                                      Attorneys for Plaintiff
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28



                                     COMPLAINT FOR DAMAGES

                                                 - 28 -
